United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Saint Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1956
Issued: September 4, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On September 24, 2019 appellant, through counsel, filed a timely appeal from an
August 23, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted April 23, 2018 employment incident.
FACTUAL HISTORY
On April 23, 2018 appellant, then a 65-year-old health technician, filed a traumatic injury
claim (Form CA-1) alleging that on that date she sustained injuries to her low back, both elbows,
left shoulder, right hip, and right wrist when she attempted to sit in a chair and fell out of the chair
onto the floor while in the performance of duty. She voluntarily retired from federal employment
effective May 31, 2018.
In an April 23, 2018 report, Dr. Donna R. Coffman, a Board-certified emergency medicine
physician, noted that appellant presented with reports of mild-to-moderate pain in the low back,
buttocks, neck, left shoulder, right wrist, and bilateral knees. Appellant reported that she attempted
to sit on a wheeled chair, the chair slipped back, and she hit the ground. Dr. Coffman diagnosed
diffuse achiness status post fall. She indicated that appellant had a medical history of chronic low
back pain, underwent a right knee replacement in January 2015 and a left knee replacement in
January 2016, and had a service-connected injury when she fell from a chair two years prior.
In an April 24, 2018 report, Allyn H. Kratzer, a family nurse practitioner, diagnosed a soft
tissue muscle strain due to a fall incident on April 23, 2018 while attempting to sit on a lab chair
that had wheels, with no arm rests, when it went out from under her and she fell on her right
buttocks.
Diagnostic testing results dated April 24, 2018 demonstrated previous surgical resection of
the neck of the radius, arthritic change at the elbow joint, degenerative disc change at all levels of
the cervical spine from the C3 through C7, mild arthritic change at the first carpometacarpal joint,
and degenerative disc change at the multiple levels more pronounced at L4-5, suggestive of grade
1 spondylolisthesis of L4 over L5.
An April 25, 2018 computerized tomography of the head revealed postsurgical changes in
the right anterior temporal lobe and no definite acute intracranial hemorrhage.
On April 25, 2018 Dr. Navin Choudhary, a Board-certified internist, noted that appellant
had fallen two days prior from a chair at work and diagnosed paresthesias.
In an April 28, 2018 return to work statement, an unidentified healthcare provider released
appellant to return to work on May 1, 2018 without restrictions.
On May 7, 2018 Dr. David Shaw, a Board-certified internist, diagnosed spondylosis of
cervical region without myelopathy or radiculopathy, lumbar spondylosis, chronic midline low
back pain with right-sided sciatica, and acute midline low back pain with left-sided sciatica.
In a patient status report dated May 7, 2018, Heidi Roeder, a certified physician assistant,
diagnosed low back pain and released appellant to work with restrictions.

2

In a patient status form dated May 7, 2018, Dr. Lisa Cannada, a Board-certified orthopedic
surgeon, diagnosed osteoarthritis of the right wrist, right elbow, and bilateral shoulders and
released appellant to work without restrictions.
On May 11, 2018 Dr. Walter Lemann, a Board-certified neurologist and psychiatrist,
diagnosed multiple complaints without obvious clinical correlates and severe claustrophobia. He
indicated that appellant had fallen off of a rolling chair at work on April 23, 2018 and her
symptoms “started on April 25, 2018” while at work.
Appellant also submitted physical therapy notes dated May 10 through June 14, 2018.
In a July 20, 2018 development letter, OWCP indicated that when appellant’s claim was
received it appeared to be a minor injury that resulted in minimal or no lost time from work and,
based on these criteria and because the employing establishment did not controvert continuation
of pay or challenge the case, payment of a limited amount of medical expenses was
administratively approved. It stated that it had reopened the claim for formal consideration of the
merits because her medical bills had now exceeded $1,500.00. OWCP informed appellant of the
deficiencies of her claim. It advised her of the type of additional medical evidence needed and
afforded her 30 days to respond.
In a progress report dated June 18, 2018, Dr. Shaw continued to diagnose chronic midline
low back pain with right-sided sciatica, acute midline low back pain with left-sided sciatica, and
cervical spondylosis with radiculopathy.
On June 18, 2019 Ms. Roeder diagnosed acute chronic neck pain, cervical spondylosis with
radiculopathy, chronic low back pain with right-sided sciatica, acute low back pain with left-sided
sciatica, and lumbar spondylosis.
May 7, 2018 shoulder x-rays revealed moderate arthritis bilaterally.
Appellant submitted additional physical therapy notes dated from July 12 through
26, 2018.
By decision dated August 24, 2018, OWCP denied the claim finding that the evidence of
record was insufficient to establish causal relationship between the diagnosed conditions and the
accepted April 23, 2018 employment incident.
Appellant subsequently submitted additional evidence. A May 7, 2018 hospital record
from Christine Nguyen, a certified physician assistant, noted that appellant presented with
numerous complaints related to her April 23, 2018 fall at work. Appellant reported ongoing pain
that was aggravated by raising her arms above shoulder level and with weight bearing. She was
referred to physical therapy.
In an August 29, 2018 hospital record, which included results for a cervical spine magnetic
resonance imaging (MRI) scan demonstrating multilevel degenerative disc disease changes
creating varying degrees of central canal and neuroforaminal encroachment and an unremarkable
MRI scan of the brain.

3

Appellant also submitted physical therapy notes dated from May 2 through June 20, 2019.
In a September 6, 2018 report, Dr. Pooria Salari, a Board-certified orthopedic surgeon,
diagnosed cervical spondylosis with radiculopathy and lumbar spondylosis.
Appellant resubmitted the May 7 and June 18, 2018 reports of Ms. Roeder, countersigned
by Dr. Salari on January 30, 2019.
In a report dated November 20, 2018, Dr. Adam R. Streit, an orthopedic surgeon, diagnosed
bilateral cubital tunnel syndrome and mild bilateral carpal tunnel syndrome. He indicated that
appellant reported that her small and ring finger numbness began after a fall at work on April 23,
2018 when a chair rolled out from underneath her and she fell backwards onto her elbows.
Appellant denied any numbness/tingling symptoms in ring/small fingers prior to the fall, but did
admit to prior numbness in fingers one to three and that she underwent bilateral carpal tunnel
release surgery in 2004 and 2006, and had been doing well since that time.
On July 11, 2019 appellant, through counsel, requested reconsideration and resubmitted
the first page of Dr. Streit’s November 20, 2018 report and physical therapy notes dated May 2, 8,
and 15, 2019.
By decision dated August 23, 2019, OWCP denied modification of its prior August 24,
2018 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

component is whether the employee actually experienced the employment incident that allegedly
occurred.6 The second component is whether the employment incident caused a personal injury.7
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.8
Neither the mere fact that, a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish causal relationship.9
In a case where a preexisting condition involving the same part of the body is present and
the issue of causal relationship therefore involves aggravation, acceleration, or precipitation, the
physician must provide a rationalized medical opinion that differentiates between the effects of the
work-related injury or disease and the preexisting condition.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted April 23, 2018 employment incident.
In support of her claim, appellant submitted a November 20, 2018 report by Dr. Streit who
diagnosed bilateral cubital tunnel syndrome and mild bilateral carpal tunnel syndrome. Dr. Streit
noted that she had reported that her small and ring finger numbness began after a fall at work on
April 23, 2018 when a chair rolled out from underneath her and she fell backwards, falling
backwards onto her bilateral elbows. The Board has held that the mere recitation of a patient
history does not suffice for purposes of establishing causal relationship between a diagnosed
condition and the employment incident.11 Without explaining physiologically how the accepted
employment incident caused or contributed to the diagnosed conditions, the physician’s reports
are of limited probative value.12 As this report merely repeat appellant’s allegations and are
unsupported by adequate medical rationale explaining how the accepted April 23, 2018
employment incident caused a diagnosed medical condition they are insufficient. Therefore, this
report is insufficient to establish appellant’s claim.

6

T.M., Docket No. 19-0380 (issued June 26, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

7

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

8

S.S., Docket No. 18-1488 (issued March 11, 2019).

9

J.L., Docket No. 18-1804 (issued April 12, 2019).

10

M.O., Docket No. 18-0229 (issued September 23, 2019); J.F., Docket No. 19-0456 (issued July 12, 2019); Federal
(FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).
11

N.S., Docket No. 19-0167 (issued June 21, 2019); J.G., Docket No. 17-1382 (issued October 18, 2017).

12

M.N., Docket No. 19-0694 (issued September 3, 2019); A.B., Docket No. 16-1163 (issued September 8, 2017).

5

Similarly, on April 25, 2018 Dr. Choudhary diagnosed paresthesias, noting that appellant
had fallen two days prior from a chair at work. On May 11, 2018 Dr. Lemann diagnosed “multiple
complaints” and severe claustrophobia and also noted that she had fallen off of a rolling chair at
work on April 23, 2018. As previously noted, generalized statements that merely recite appellant’s
allegations are insufficient to establish causal relationship.13 Further, entitlement to FECA benefits
may not be based on surmise, conjecture, speculation, or on the employee’s own belief of a causal
relationship.14 Accordingly, the opinions of Dr. Choudhary and Dr. Lemann are also insufficient
to meet appellant’s burden of proof.
Appellant was also treated by Drs. Shaw, Cannada, Salari, and Choudhary, and Ms. Roeder
whose notes were later countersigned by Dr. Salari. These physicians provided firm diagnoses,
however, failed to provide any opinion regarding causal relationship to the accepted April 23, 2018
employment injury. The Board has held that medical evidence that does not include an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.15 Therefore, these reports are insufficient to meet appellant’s burden of proof.
In her April 23, 2018 report, Dr. Coffman diagnosed diffuse achiness status post fall and
noted appellant’s reports of mild-to-moderate pain in the low back, buttocks, neck, left shoulder,
right wrist, and both knees. The Board has consistently held that a diagnosis of pain does not
constitute the basis for payment of compensation, as pain is a symptom rather than a specific
diagnosis.16 The Board has also held that a medical report lacking a firm diagnosis and a
rationalized medical opinion regarding causal relationship is of no probative value.17 For this
reason, the Board finds that Dr. Coffman’s report is insufficient to meet appellant’s burden of
proof.
Appellant also submitted physical therapy notes and reports from a nurse practitioner.
However, these reports do not constitute competent medical evidence because physical therapists
and nurse practitioners are not considered “physician[s]” as defined under FECA.18 Consequently,

13

Id.

14

See W.C., Docket No. 18-0531 (issued November 1, 2018); Sharon Yonak (Nicholas Yonak), 49 ECAB
250 (1997).
15

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

16

A.F., Docket No. 17-1374 (issued March 19, 2019); Robert Broome, 55 ECAB 339 (2004).

17

R.L., Docket No. 20-0284 (issued June 30, 2020).

18

M.G., Docket No. 19-1199 (issued December 19, 2019); L.T., Docket No. 19-0145 (issued June 3, 2019); T.H.,
Docket No. 18-1736 (issued March 13, 2019); see David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals
such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under
FECA); 5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by state law). See also M.O., supra note 10 (physical therapists are not considered physicians under FECA).

6

their medical findings and/or opinions will not suffice for purposes of establishing entitlement to
FECA benefits.19
Finally, appellant submitted diagnostic testing results in support of her claim. The Board,
however, has explained that diagnostic studies, standing alone, lack probative value as they do not
address whether the accepted employment incident caused any of the diagnosed conditions.20
As the record lacks rationalized medical evidence establishing causal relationship between
appellant’s diagnosed conditions and the accepted April 23, 2018 employment injury, the Board
finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted April 23, 2018 employment incident.

19

K.W., 59 ECAB 271, 279 (2007); see also C.K., Docket No. 19-1549 (issued June 30, 2020).

20

D.H., Docket No. 19-1308 (issued January 7, 2020).

7

ORDER
IT IS HEREBY ORDERED THAT the August 23, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 4, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

8

